Exhibit 10.1 EMPLOYMENT SEPARATION AND SEVERANCE AGREEMENT This Employment Separation and Severance Agreement (the “Separation Agreement”) is made effective as of January 19, 2010, by and between Golden Phoenix Minerals, Inc., a Nevada corporation (the "Company") and David A. Caldwell, an individual (the "Employee"). RECITALS WHEREAS, pursuant to a written employment agreement between the Company and Employee dated February 27, 2006, as amended by that certain Addendum to Employment Agreement dated January 31, 2007, the Company has employed the Employee as its Chief Executive Officer (“CEO”) effective as of January 31, 2007 (collectively, the “Employment Agreement”); WHEREAS, the Employee also serves on the Company’s Board of Directors (“Board”); WHEREAS, the Company and the Employee now desire to terminate the Employment Agreement by mutual agreement and Employee further wishes to tender his resignation from his position as CEO of the Company and from the Board, effective as of 5:00 p.m. Pacific time, on February 1, 2010 (the “Termination Date”); WHEREAS, the Company is currently indebted to the Employee for various financial obligations, including, but not limited to, those certain deferred unpaid salary amounts and director’s fees, accrued unpaid expenses, principal and accrued interest due on that certain loan made by Employee to the Company and one year of Employee’s base salary in such amount as would be due pursuant to the terms of the Employment Agreement; WHEREAS, due to the Company’s lack of immediate access to the capital and credit markets as a result of the current global economic difficulties, the Company is currently negotiating mutually agreeable settlements and discounts with all of its creditors; WHEREAS, pursuant to the terms of that certain non-binding Term Sheet entered into by the Company and Employee on January 12, 2010 (“Term Sheet”), the Company and Employee have agreed to certain mutually beneficial separation and severance terms as a compromise and settlement in full of all amounts, obligations and indebtedness owed by the Company to the Employee as well as a mutual release of any and all claims either party may have against the other. NOW THEREFORE, in consideration of the above and the mutual promises, covenants and conditions contained herein, and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1 AGREEMENT 1.
